DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Duncan on February 1.
The application has been amended as follows: 

1. (Currently Amended) A waste water pump comprising: an impeller; a pump housing surrounding the impeller, wherein an impeller side chamber is formed between the impeller and the pump housing; 5a first seal, said impeller side chamber having the first seal between the impeller and the pump housing towards an intake side of the impeller; and a second seal, at least a portion of the second seal being arranged adjacent to a pressure side of the impeller, said impeller side chamber having the second seal between the impeller and the pump housing towards the pressure side of the impeller, wherein the first seal is 10provided with a first seal conveying means configured to convey debris and the second seal is provided with a second seal conveying means configured to convey debris, the first seal comprising a first annular sealing surface on the impeller and a facing second annular sealing surface on the pump housing, wherein the first annular sealing surface and the facing second annular sealing surface of the first seal each have a groove, the impeller side chamber being 15formed between a wall of the surrounding pump housing and an outer circumferential wall of the impeller, the first seal annular sealing surface of the second seal having a groove as the second seal conveying 20means, wherein said facing second annular sealing surface of the second seal has at least one 2cut out at one circumferential position and/or at least one groove, the second seal being arranged between the pressure side of the impeller and the impeller side chamber.  

2-3. (Canceled)  
  
4. (Currently Amended) The waste water pump according to claim 1, wherein: the first annular sealing surface of the second seal is disposed on the pump housing; and the facing second annular sealing surface of the second seal is defined by an outer peripheral surface of the impeller. 
 
5. (Currently Amended) The waste water pump according to claim 1, wherein the at least one cut out extends across the facing second annular sealing surface of the second seal transverse to a circumferential direction, the pump housing comprising a pump housing chamber surrounding at least a portion of the pressure side of the impeller, at least a portion of the second seal being 5arranged adjacent to the pump housing chamber.  

6. (Currently Amended) The waste water pump according to claim 1, wherein the at least one cut out extends across the facing second annular sealing surface of the second seal parallel and/or radial to a rotational axis of the impeller.

The waste water pump according to claim 1, wherein the 3facing second annular sealing surface of the second seal is a smooth surface except for the at least one cut out, the pump housing comprising a pump housing chamber surrounding the pressure side of the impeller, the second seal being arranged between the pump housing chamber and the impeller 5side chamber.  

8. Currently Amended) The waste water pump according to claim 1, wherein: the impeller has at least one radial protrusion between the first and the second seal; and said at least one cut out is disposed on the impeller at a position in front of said at least one radial protrusion in a rotational direction of the impeller.  

9. (Currently Amended) The waste water pump according to claim 8, wherein said at least one radial protrusion is a counterweight for balancing the impeller.
  
10. (Currently Amended) The waste water pump according to claim 1, wherein the groove in the first annular sealing surface of the second seal twists in a rotational direction of the impeller such that the groove ascends toward the pressure side of the impeller.  

11-13. (Canceled)  
  
14. (Currently Amended) The waste water pump according to claim 1, wherein the groove on the facing second annular sealing surface of the second seal extends in a rotational direction of the 4impeller such that the groove on the facing second annular sealing surface ascends toward the suction side of the impeller.  

The waste water pump according to claim 1, wherein: theof the first seal is on the impeller and extending in a direction parallel to or inclined to a rotational axis of the impeller and the facing second annular sealing surface of the first seal is on the pump housing and extending in a direction parallel to or inclined 5to the rotational axis of the impeller; and the first annular sealing surface of the second seal is extending in a direction parallel to or inclined to the rotational axis of the impeller and the facing second annular sealing surface of the second seal is extending in a direction parallel to or inclined to the rotational axis of the impeller.  

16. (Currently Amended) A waste water pump comprising: an impeller; a pump housing surrounding the impeller; a first seal structure arranged between a first area of the impeller and a first area of the 5pump housing, the first area of the impeller comprising a first impeller outer annular surface, the first seal structure comprising the first impeller outer annular surface and another first seal structure annular sealing surface comprising a housing surface of the pump housing, the housing surface being located opposite the first impeller outer annular surface, wherein the first impeller outer annular surface defines a first groove in the first area of the impeller and the5 housing surface defines a second groove adjacent to the first area of the pump housing, 

17 - 19. (Canceled)  
  
20. (Currently Amended) The waste water pump according to claim 16, wherein the first impeller area is located radially opposite the first pump area with respect to a longitudinal axis of the pump housing, the second impeller area being located radially opposite the second pump area with respect to the longitudinal axis, the first pump area being located at an axially 5spaced location from the second pump area with respect to the longitudinal axis, the first impeller area being located at an axially spaced location from the second impeller area with respect to the longitudinal axis.  

21. (Currently Amended) A waste water pump comprising: an impeller comprising a first impeller outer annular portion defining a first groove, the impeller further comprising a second impeller outer annular portion and a third impeller outer annular portion, the third impeller outer annular portion being located between the first 5impeller outer annular portion and the second impeller 

22. (Currently Amended) The waste water pump according to claim 21, wherein the 8second impeller outer annular portion and the third impeller outer annular portion are free of grooves.  

23. (Currently Amended) The waste water pump according to claim 21, wherein the first impeller outer annular portion is located at an axially spaced location from the second impeller outer annular portion with respect to the longitudinal axis.  

24. (Canceled)  

25. (Currently Amended) The waste water pump according to claim 21, wherein the third groove is provided between the pump housing chamber and the impeller side chamber, at least a portion of the second pump housing portion and at least a portion of the second impeller outer annular portion being arranged adjacent to the pressure side of the impeller. 
 
26. (Currently Amended) A waste water pump comprising: an impeller comprising a first impeller outer annular portion defining a first groove, the impeller further comprising a second impeller outer annular portion and a third impeller outer annular portion, the third impeller outer annular portion being located between the first 5impeller outer annular portion and the second impeller outer annular portion; a sealing structure comprising a sealing structure first lateral side portion and a sealing structure second lateral side portion, the sealing structure first lateral side portion comprising 9a second groove, the second groove being located radially opposite the first groove with respect to a longitudinal axis of the impeller; and 10a pump housing surrounding the impeller, the pump housing comprising a first pump housing portion, a second pump housing portion and a third pump housing portion, the first pump housing portion being in contact with the sealing structure first lateral side portion, the third pump housing portion being located between the first pump housing portion and the second pump housing portion, the second pump housing portion comprising a third groove, the 15third groove being located radially opposite the second impeller outer annular portion with respect to the longitudinal axis of the impeller, the second pump 

REASONS FOR ALLOWANCE
Claims 1, 4-10, 14-16, 20-23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s arguments of December 20, 2021 are persuasive.  The examiner’s amendments correct previously unaddressed issues regarding 35 U.S.C 112(b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745